      Case 2:20-cv-01900-DMF Document 1 Filed 09/30/20 Page 1 of 6



 1   Floyd W. Bybee, SB 012651
     BYBEE LAW CENTER, PLC
 2   90 S. Kyrene Rd., Ste. 5
     Chandler, AZ 85226-4687
 3   Office: (480) 756-8822
     Fax: (480) 302-4186
 4   floyd@bybeelaw.com
 5   Attorney for Plaintiff
 6
 7                       UNITED STATES DISTRICT COURT
 8                             DISTRICT OF ARIZONA
 9
                                         )
10   Kevin McMillen;                     )    No.
                                         )
11                                       )
                                         )
12         Plaintiff,                    )
                                         )
13   v.                                  )              COMPLAINT
                                         )
14   The Hallstrom Law Firm, PLLC;       )
     and Kyle Hallstrom;                 )
15                                       )
                                         )
16         Defendants.                   )          (Jury Trial Demanded)
                                         )
17                                       )
18                             Preliminary Statement
19   1.    Defendants invaded Plaintiff’s privacy by requesting, obtaining and
20         using Plaintiff’s consumer report without a permissible purpose in
21         violation of the Fair Credit Reporting Act (“FCRA”), 15 U.S.C. §§ 1681
22         et seq.
23                             Jurisdiction and Venue
24   2.    Jurisdiction over this action is premised upon 15 U.S.C. § 1681p and
25         28 U.S.C. § 1331.
      Case 2:20-cv-01900-DMF Document 1 Filed 09/30/20 Page 2 of 6



 1   3.    Venue is proper in this District under 28 U.S.C. § 1391(b), in that the
 2         Defendants’ conduct complained of herein occurred within the District.
 3                                      Parties
 4   4.    Plaintiff Kevin McMillen is an individual residing in Maricopa County,
 5         Arizona.
 6   5.    McMillen is a “consumer” as defined by 15 U.S.C. § 1681a(c).
 7   6.    Defendant The Hallstrom Law Firm, PLLC (“Law Firm”) is an Arizona
 8         professional limited liability company doing business in Arizona, with
 9         its principal place of business located at 1221 E. Osborn Road, Suite
10         101, Phoenix, AZ, 85014.
11   7.    The Law Firm is a “person” as defined by the FCRA, 15 U.S.C. §
12         1681a(b).
13   8.    Defendant Kyle Hallstrom is an Arizona licensed attorney.
14   9.    Hallstrom is the sole owner of the Law Firm and is the principal
15         attorney in the firm.
16   10.   Hallstrom manages and controls the day to day operations of the Law
17         Firm.
18   11.   Hallstrom is a “person” as defined by the FCRA, 15 U.S.C. § 1681a(b).
19   12.   Hallstrom and the Law Firm are collectively referred to as
20         “Defendants.”
21                                 Factual Allegations
22   13.   A judgment was entered in the Third District Court of Summit County,
23         Utah in favor of Nicole N. Alexander (“Alexander”), a Utah resident,
24         and against McMillen for spousal support.
25   14.   In September 2019, Alexander hired Hallstrom and the Law Firm to

                                          -2-
      Case 2:20-cv-01900-DMF Document 1 Filed 09/30/20 Page 3 of 6



 1         collect the Utah judgment here in Arizona.
 2   15.   On October 4, 2019 Defendants domesticated the judgment in the
 3         Maricopa County Superior Court of Arizona, case number CV2019-
 4         013141.
 5   16.   Prior to domesticating the judgment, however, Defendants acquired a
 6         consumer report on McMillen from Experian.
 7   17.   Experian Information Solutions, Inc. is a “consumer reporting agency”
 8         (“CRA”) as that term is defined by the FCRA, 15 U.S.C. § 1681a(f).
 9   18.   Experian acts as a data repository, assembling and storing information
10         on consumers for the purpose of furnishing consumer reports to third
11         parties.
12   19.   The FCRA regulates the permissible purposes for which a CRA may
13         furnish a consumer report. See 15 U.S.C. § 1681b(f).
14   20.   The FCRA also regulates and limits the obtaining of a consumer report
15         and its use to only those purposes allowed under 15 U.S.C. § 1681e. See
16         15 U.S.C. § 1681b(f).
17   21.   Defendants are subscribers with Experian and regularly access
18         consumer reports as part of its practice of debt collection.
19   22.   On September 30, 2019, Defendants requested and obtained a copy of
20         McMillen’s consumer report from Experian.
21   23.   Defendants used the information obtained from the Experian
22         consumer report in their pursuit of McMillen in attempting to collect
23         the judgment from him.
24   24.   The judgment Defendants were attempting to collect from McMillen
25         did not stem from a “credit transaction,” as required for a permissible

                                           -3-
      Case 2:20-cv-01900-DMF Document 1 Filed 09/30/20 Page 4 of 6



 1         purpose for obtaining and using a consumer report under the FCRA.
 2         15 U.S.C. § 1681b(a)(3)(A).
 3   25.   The Experian report Defendants requested and obtained on McMillen
 4         was a “consumer report” as that term is defined by the FCRA, 15
 5         U.S.C. § 1681a(d).
 6   26.   At the time the Experian report was requested and obtained,
 7         Defendants had no permissible purpose under the FCRA.
 8   27.   At the time Defendants requested and obtained the Experian report,
 9         they knew, or should have known, that they did not have a permissible
10         purpose to access McMillen’s consumer report.
11   28.   The actions of Defendants complained of herein caused harm and
12         damages to McMillen within the State of Arizona.
13   29.   Defendants knew that obtaining the Experian consumer report on
14         McMillen was an invasion of his privacy, and would cause him extreme
15         emotional harm and damages, and other damages.
16   30.   Defendants accessed McMillen’s consumer report in order to gain an
17         advantage in their attempt to collect the state court Judgment from
18         him.
19                          Count I. Violation of FCRA
20                   Negligently Obtaining Consumer Report
21                         Without Permissible Purpose
22   31.   Plaintiff incorporates the preceding paragraphs.
23   32.   Defendants acted negligently in requesting and obtaining McMillen’s
24         consumer report without a permissible purpose.
25   33.   Defendants’ conduct in requesting and obtaining McMillen’s consumer

                                         -4-
      Case 2:20-cv-01900-DMF Document 1 Filed 09/30/20 Page 5 of 6



 1         reports without a permissible purpose violated 15 U.S.C. §1681b(f).
 2   34.   As a result of Defendants’ violations of the FCRA, McMillen has
 3         suffered actual damages, including, but not limited to, invasion of
 4         privacy, emotional distress, extreme frustration, anger, worry, anxiety,
 5         sleeplessness, and other extreme emotional distress.
 6         WHEREFORE, Plaintiff requests that this Court enter judgment in his
 7   favor and against Defendants as follows:
 8         a.    pursuant to 15 U.S.C. § 1681o(a)(1), award Plaintiff his actual
 9               damages suffered as a result of the impermissible access of his
10               consumer reports;
11         b.    pursuant to 15 U.S.C. § 1681o(a)(2), award costs of the action
12               and reasonable attorney fees; and
13         c.    grant such other and further relief as the court deems just and
14               proper.
15                         Count II. Violation of FCRA
16                     Willfully Obtaining Consumer Report
17                         Without Permissible Purpose
18   35.   Plaintiff incorporates the preceding paragraphs.
19   36.   Defendants acted willfully in requesting and obtaining McMillen’s
20         consumer report without a permissible purpose.
21   37.   Defendants’ conduct in willfully obtaining McMillen’s consumer
22         reports without a permissible purpose violated 15 U.S.C. §1681b(f).
23   38.   As a result of Defendants’ violation of the FCRA, McMillen has
24         suffered actual damages, including, including, but not limited to,
25         invasion of privacy, emotional distress, extreme frustration, anger,

                                          -5-
      Case 2:20-cv-01900-DMF Document 1 Filed 09/30/20 Page 6 of 6



 1         worry, anxiety, sleeplessness, and other extreme emotional distress.
 2   39.   WHEREFORE, Plaintiff requests that this Court enter judgment in his
 3         favor and against Defendants as follows:
 4         a.    pursuant to 15 U.S.C. § 1681n(a)(1)(A), award Plaintiff his actual
 5               damages, or in the alternative, statutory damages of not less
 6               than $100 and not more than $1,000 for each violation of the
 7               FCRA, whichever is greater;
 8         b.    pursuant to 15 U.S.C. § 1681n(a)(2), award such punitive
 9               damages as the Court deems appropriate;
10         c.    pursuant to 15 U.S.C. § 1681n(a)(3), award costs of the action
11               and reasonable attorney fees; and
12         d.    grant such other and further relief as the court deems just and
13               proper.
14                             Demand for Jury Trial
15         Plaintiff hereby demands a jury trial on all issues so triable.
16
17         RESPECTFULLY SUBMITTED: September 30, 2020 .
18
19                                         s/ Floyd W. Bybee
                                        Floyd W. Bybee, #012651
20                                      BYBEE LAW CENTER, PLC
                                        90 S. Kyrene Rd., Ste. 5
21                                      Chandler, AZ 85226-4687
                                        Office: (480) 756-8822
22                                      Fax: (480) 302-4186
                                        floyd@bybeelaw.com
23
                                        Attorney for Plaintiff
24
25

                                           -6-
